DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the amendments and Applicant’s Response filed on November 8, 2022.  Claims 1 – 9 were previously pending.  Claims 1 and 5 are amended. Claim 10 is new. Claims 1 – 10 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is acknowledged and being considered by the examiner.  The information disclosure statement (IDS) submitted on 06/23/2022 is acknowledged and being considered by the examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-071163 filed in Japan on April 03, 2019.

Response to Arguments
35 USC § 101:
Applicant’s arguments filed November 8, 2022, with respect to 35 U.S.C. 101, have been fully considered but they are not persuasive.  
Applicant argues, see pages 6 - 7 of Applicant’s Response, that the claims are eligible under Step 2A prong two as discussed in MPEP § 2106.05(e) because the “Applicant is thus able to move a vehicle in order to improve delivery efficiency … It is this controlled movement of a vehicle in claims 1 and 5 that provides a practical application, and the movement of a vehicle is not a mere “technological environment””, which is “performed using a non-conventional system.”  Examiner respectfully disagrees.  Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: 
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
As noted above, Applicant states “…move a vehicle to improve delivery efficiency…”, which is an improvement upon the judicial exception itself of delivery efficiency and does not amount to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Furthermore, paragraphs [0019] – [0020] of the instant specification describe the claimed vehicle as “may be a vehicle of which a traveling operation is controlled by a driver.”  Therefore, under broadest reasonable interpretation, the step of transmitting a delivery command to the vehicle such that the vehicle moves to a designated pickup place and performs delivery could be conducted by a human driver driving the vehicle, which is part of the abstract idea and not an additional element evaluated for eligibility.  Furthermore, paragraphs [0019] and [0021] of the instant specification generically describe a vehicle “capable of autonomous traveling and unmanned traveling” without further description as to how the vehicle performs autonomous and unmanned traveling, which would amount to generally linking the judicial exception to a technological environment if the limitation of a vehicle in claim 1 line 9 was considered an additional element for eligibility.  See MPEP 2106.05(h). 
Applicant argues, see page 7 of Applicant’s remarks, that the “combination of components is a non-conventional arrangement of components” and that it is “not mere conventional components carrying out the claimed method but is a particular system”.  Examiner notes that paragraphs [0029] – [0030] of Applicant’s specification describe the “delivery starting point server” as generic computing devices containing a central processing unit, memory, a storage device, and a communication unit.  Additionally, the “center server” described in [0032] as having a CPU, memory, external storage device , and a communication unit.  There is nothing evident in Applicant’s specification that supports that the claimed invention is performed on devices other than what a general purpose computer can perform.  Furthermore, see MPEP 2106.05(b), which states, “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).”  
Since the additional elements do not provide an improvement in the functioning of a computer, an improvement to other technology or technical field, implement the judicial exception with a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the Examiner maintains that the claims are not eligible subject matter under Step 2A prong two and respectfully maintains the rejection under 35 U.S.C. § 101. 

35 USC § 103:
Applicant’s arguments with respect to claims 1, 2 and 4 - 7 under 35 U.S.C. 103 have been considered but are unpersuasive.  Applicant argues, see pages 7 – 8 of Applicant’s response, that the combination of US 20140278875 A1 to Ganesh in view of US 20180174093 A1 to Perez, and further in view of US 20190378080 A1 to Srinivasan fails to teach the amended limitations of: 
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and 
give an incentive to the representative who: 
is a recipient of a package of the plurality of first packages, receives the second package via the vehicle at a place of residence of the representative, and 
transmits the notification indicating that the delivery is finished.
	Examiner respectfully disagrees that the cited art fails to teach the argued limitations.  As detailed below , the Examiner is relying upon Ganesh in view of Perez to teach:
give an incentive to the representative who: 
is a recipient of a package of the plurality of first packages, 
receives the second package via the vehicle at a place of residence of the representative, 
As detailed below, Ganesh in view of Perez does not teach, however Srinivasan teaches:
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and 
give an incentive to the representative who: 
transmits the notification indicating that the delivery is finished.
	In response to applicant's arguments against the references individually, see page 8 of Applicant’s remarks regarding the teachings of Srinivasan, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the combination of the consolidated delivery of packages to a representative as taught by Ganesh combined with the technological environment of a user device confirming delivery to a final recipients as taught by Srinivasan renders the prior art obvious over the claimed limitations.  Therefore, for the reasons stated above, Examiner finds Applicant’s arguments to claims 1, 2 and 4 – 7 unpersuasive and respectfully maintains the rejection under 35 U.S.C. § 103.   
Regarding claim 3, Applicant’s arguments have been fully considered but are not persuasive. Applicant argues see pages, 8 – 9 of applicant’s response, that the combination of references fails to disclose or suggest the delivery starting point server transmits a reminder to the user terminal of the representative in a case where it is not detected that delivery of the first packages included in the second package is finished even after a predetermined time elapses from a time at which the representative receives the second package.  
Examiner respectfully disagrees.  As detailed below, Horton teaches in paragraph [0044] “the remote response system 70 can be programmed to generate an alert if it has not received, by a certain time, a communication from the computing device 30 (or any other related device) confirming delivery of the item 14.”.  See also paragraph [0050] “…if it is determined that the item 14 has not been delivered by a certain time or within a scheduled delivery window 46, then an alert can be generated so as to indicate this as well. In this way, proper procedures can be taken to promptly investigate and possibly remedy any potential problems that have arisen during the course of delivering the item 14 to its designated delivery point 20.”).
Similar to the analysis and reasoning for the combination of references above, the Examiner notes that the combination of the consolidated delivery of packages to a representative as taught by Ganesh combined with the technological environment of a user device being alerted if the delivery has not been completed by a certain time as taught by Horton renders the prior art obvious over the claimed limitations.  Therefore, for the reasons stated above, Examiner finds Applicant’s arguments to claim 3 unpersuasive and respectfully maintains the rejection under 35 U.S.C. § 103.   
Applicant’s arguments with respect to claims 10 under 35 U.S.C. 103 have been considered but are unpersuasive.  As detailed below, Examiner is relying upon US 20200302387 A1 to Naito et al to teach the newly added limitation.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the central server" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, “the central server” will be interpreted as “a central server” in order to provide antecedent basis for “the central server” in line 9. 
Claim 1 recites the limitation "the center server" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, “the center server” will be interpreted as “the central server”.
Claims 2 - 4 and 6 - 10 are rejected under 35 U.S.C. 112(b) because they depend from claim 1 and do not cure its deficiencies.
Claim 5 recites the limitation "the center server" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, “the center server” will be interpreted as “the central server”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to an apparatus and a method for information processing of consolidated package delivery.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claims 1 and 5 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  
An information processing apparatus comprising: 
a delivery starting point server configured to: 
determine to pack a plurality of first packages, of which recipients satisfy a predetermined condition, together to obtain a second package and deliver the second package, 
determine a representative, who undertakes to receive the second package as a representative and to hand over the first packages to the recipients respectively, from users satisfying the predetermined condition, 
create and transmit, to a central server, a request for delivery of the second package to the representative, wherein the central server determines a vehicle for delivery, and transmits a delivery command to the vehicle such that when the vehicle receives the delivery command from the central server, the vehicle moves to a designated pickup place and performs delivery, 
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and give an incentive to the representative who: is a recipient of a package of the plurality of first packages, receives the second package via the vehicle at a place of residence of the representative, and transmits the notification indicating that the delivery is finished. 
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for package delivery, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of “a delivery starting point server”, “a central server”, and “a user terminal” are recited at a high level of generality such that it amounts no more than merely using a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Assuming arguendo “the vehicle receives the delivery command from the central server” requires a computer, such receiving the delivery command at this level of breadth would also amount to generic computer implementation, as the vehicle computing device is described generically in [0020] and [0032] of Applicant’s specification.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than merely using a computer as a tool to perform the abstract idea. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 4 and 6 – 10 are dependent claims of claim 1 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh et al (hereafter Ganesh) in view of US 20180174093 A1 to Perez (hereafter Perez) and further in view of US 20190378080 A1 to Srinivasan et al (hereafter Srinivasan). 
Claim 1. Ganesh teaches the following limitations, 
An information processing apparatus comprising: 
a delivery starting point server ([0019] FIG. 1 “…one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites…”) configured to:
determine to pack a plurality of first packages, of which recipients satisfy a predetermined condition, together to obtain a second package and deliver the second package ([0056] “…the system is configured to facilitate aggregating the first order and the additional order by facilitating aggregating the one or more items of the first order and the one or more items of the additional order into the same parcel for delivery.”.  See also FIG. 3 – 4 and at least [0058] - [0059] describing a predetermined condition of the recipients being in a group, such as “live in the same neighborhood”), 
determine a representative, who undertakes to receive the second package as a representative and to hand over the first packages to the recipients respectively, from users satisfying the predetermined condition, ([0011] “The system then, in a particular embodiment, consolidates the first member's order with the related orders of any other buying group members (e.g., by placing all related orders from the buying group into a single package) and then ships the combined order to the buying group's designated delivery location (e.g., the first member's home or office).  After the package is received at the designated delivery/pickup location, the members of the buying group may distribute the ordered items at a convenient time and location.”  See also [0038] “In particular embodiments, the designated delivery/pickup location may be a group member's residence.”  See also [0012] “the designated delivery location as a designated pickup location for the group (e.g., a designated delivery/pickup location)” teaching users to pick up their packages from the representative (i.e. hand over first packages).)
create and transmit, to a central server, a request for delivery of the second package to the representative,  ([0062] “...the system facilitates aggregation of the individual orders into a single Combined Parcel 450 (e.g., all ten cans of tennis balls are placed into a single parcel for shipment). A logistics company then delivers the Combined Parcel 450 to User 3's Office…”.  See also FIG. 1 – 2 and [0019] – [0027] describing system architecture of servers and program modules, “Logistics Server 25” and “Group Formation, Buying, and Delivery Module 300”. )

give an incentive to the representative who: ([0012] “…the system may offer each member of the group an incentive to use the designated delivery location as a designated pickup location for the group (e.g., a designated delivery/pickup location).  See also [0048] “To entice Users A, B, and C to buy together, the system may offer a price adjustment on shipping to a single delivery/pickup location and/or a price adjustment on some of the items (e.g., those from the same retailer) or all of the items (e.g., even from different retailers), or any other combination of price adjustments or other incentives.”)
is a recipient of a package of the plurality of first packages, (Ganesh teaches the representative who is a recipient of a package of the plurality of first packages (see [0011], [0012], and [0038] as shown above in the determine a representative step).  
receives the second package (FIG. 4; [0011] “…consolidates the first member's order with the related orders of any other buying group members (e.g., by placing all related orders from the buying group into a single package) and then ships the combined order to the buying group's designated delivery location (e.g., the first member's home or office).”)

Regarding the following limitation, Ganesh does not teach, however, Perez teaches,
wherein the central server determines a vehicle for delivery ([0102] “the central computing entity 110 may be configured to identify one or more service providers 100a available for delivery of the shipment/item.), and transmits a delivery command to the vehicle such that when the vehicle receives the delivery command from the central server, the vehicle moves to a designated pickup place and performs delivery, (Perez, [0045] “...the central computing entity 110 may communicate with vehicles 100, mobile computing entities 105, and/or the like.” [0064] In various embodiments, the central computing entity 110 (and/or a third party computing entity) may be configured to provide and/or transmit one or more notifications to the service provider computing entity relating to tasks, deliveries […] the service provider computing entity may be configured to generate, provide, transmit, and/or display a notification to the service provider upon receipt of information/data from the central computing entity indicating that the service provider has been selected to perform a location specific service”.)

Regarding the following limitation, 
give an incentive to the representative who: 
receives the second package via the vehicle at a place of residence of the representative, 
Ganesh teaches, giving an incentive to a representative who receives the second package at a place of residence of the representative, as shown above in [0011], [0012], and [0048].  Ganesh further teaches, see [0064], “logistic providers (e.g. common carrier)”, which suggests the second package is received via a delivery vehicle.  However, to the extent that Ganesh doesn’t explicitly teach via the vehicle, Perez teaches receiving a package via a vehicle. See FIG. 1 ele. 100 “vehicle”; See also [0083] “…the shipment/item is placed on a last mile delivery vehicle 100 for delivery.”
These steps of Perez are applicable to the system of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for package deliveries.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of a consolidated package by a logistics provider to a representative of Ganesh to include delivery via a delivery vehicle and wherein the server determines a vehicle for delivery and transmits a delivery command to pickup the package and perform the delivery as taught by Perez. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ganesh in order to enable shippers and recipients to further customize delivery of shipments/items during all stages of delivery (see paragraph [0004] of Perez).
 
Ganesh in view of Perez does not teach the following limitations, however, Srinivasan teaches
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and ([0117] “Returning to FIG. 6, at operation 612 the computing system receives a delivery confirmation message from one of the customer user computing device or the delivery user computing device. This confirmation indicates that the delivery user has successfully delivered the customer user's order to the customer user's home.” See also [0118] “Upon scanning the barcode, the delivery user's device 102 sends a confirmation message to the delivery facilitation server 112.” )
give an incentive to the representative who:
transmits the notification indicating that the delivery is finished. ([0118] “Upon scanning the barcode, the delivery user's device 102 sends a confirmation message to the delivery facilitation server 112.”  [0146] “At operation 2216, a reward is submitted to the delivery user. In some aspects, the delivery user earns a fee for performing the delivery.”)
The teachings of Srinivasan are applicable to the system of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for delivery of a package to the final recipient.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to modify the teachings of Ganesh in view of Perez to include paying a representative for making the final delivery once the representative transmits a notification confirming the delivery is complete as taught by Srinivasan.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ganesh with the teachings of Srinivasan to provide various technical advantages such as providing real time notifications to retailers and users, such as when orders have been successfully delivered to a destination.  Further, the teachings of Srinivasan provide the benefit of automatically rewarding delivery users upon successful completion of deliveries. (See paragraphs [0055]-[0056] of Srinivasan)   

Claim 5.  Claim 5 is directed to an information processing method which recites limitations that are parallel in nature as those addressed above in claim 1, which is directed towards an information processing apparatus.  Claim 5 is therefore rejected for the same reasons as set forth above for claim 1.   

Claim 2.  Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the delivery starting point server re-selects a new representative, who receives the second package as a representative, from the users satisfying the predetermined condition in a case where it is detected that the representative is not able to receive the second package. ([0037] “In particular embodiments, the system may be adapted to coordinate delivery to the alternate delivery/pickup location if the group's primary delivery/pickup location is unavailable and/or if one or more group members indicate (e.g., using the system) that the alternate delivery/pickup location is the preferred delivery/pickup location for a particular group order.”)

Claim 4. Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,

wherein the predetermined condition is a condition that places of residence of the users including recipients of packages are within a predetermined area. ([0058] “In this example, there are three Users: User 1, User 2, and User 3 (collectively "Users"). The Users have two common characteristics. First, Users 1, 2, and 3 live in the same neighborhood.”)
	
Claim 6.  Ganesh, in view of Perez and , teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the incentive is given to each recipient of the first package ([0050] “…the system may be configured to offer group incentives, discounted shipping, or special shipping options to entice group members to place the additional order. In particular embodiments, the system is configured to entice the second member to place the order by offering a price adjustment or one or more other incentives (e.g., a discounted sales price and/or discounted shipping) to the first and second group members”)
Ganesh does not teach the following limitation, however, Perez further teaches,
as well as to the representative who caused the user terminal to transmit notification indicating that the delivery is finished to the delivery starting point server, when the delivery starting point server receives the notification indicating that the delivery is finished. ([0120] “In various embodiments, the central computing entity 110 may facilitate payment of the service provider 100a for completing the delivery upon receipt of the delivery verification information/data. In embodiments in which the service providers 100a are independent contractors, peer-based service providers, and/or the like, the carrier may provide payment to the service providers 100a for completing deliveries of shipments/items to respective alternative destination locations 704. Accordingly, upon receipt of delivery verification information/data, the central computing entity 110 may initiate payment to the service provider 100a, as indicated at Block 611.”)
The rationale to combine the teachings of Perez with the teachings of Ganesh would persist from claim 1.  Furthermore, incorporating the technique of Perez of requiring the incentive to be withheld until delivery confirmation is received from the representative, including an incentive to each of the final recipients of items in the consolidated package as taught by Ganesh, provides incentive to the final recipient to retrieve the item from the representative in a timely manner, thus alleviating a potential burden on the representative of holding onto items intended for other users for an extended period of time.  

Claim 7.  Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
the delivery starting point server is configured to determine the representative from among the recipients of the first package.  ([0035] “In other embodiments, the system may suggest or automatically establish a designated delivery/pickup location based on information associated with the buying group's various members. In certain embodiments, one or more members of the buying group may designate the designated delivery/pickup location with each delivery.”)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20190378080 A1 to Srinivasan, and further in view of US 10255577 B1 to Steves et al (hereafter Steves). 

Claim 8.  Ganesh, in view of Perez, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the representative is determined to be a person who both: (1) receives the second package on behalf of the plurality of first packages and (2) delivers the plurality of first packages to their respective recipients
Ganesh teaches, see paragraph [0011], “The system then, in a particular embodiment, consolidates the first member's order with the related orders of any other buying group members (e.g., by placing all related orders from the buying group into a single package) and then ships the combined order to the buying group's designated delivery location (e.g., the first member's home or office). After the package is received at the designated delivery/pickup location, the members of the buying group may distribute the ordered items at a convenient time and location (e.g., in the case of golf balls, on the following Saturday at a nearby golf course).”  See also FIG. 4 ele. 411, 412, 421, 422, 423 teaching delivering/retrieving first packages to their respective recipients.    
Ganesh teaches that the consolidated order may be distributed to the members of the buying group, which strongly suggests that the representative (2) delivers the plurality of first packages to their respective recipients.  However, to the extent that Ganesh doesn’t explicitly teach that the representative (2) delivers the plurality of first packages to their respective recipients, Steves teaches, see column 3 lines 12 – 23 and FIG. 1, “In various embodiments, instead of the shipping carrier vehicle driver being responsible for delivery of the shipment in the final segment of the delivery route, embodiments may utilize an agent tier 130 to handle the final segment of the delivery route. In one non-limiting example, shipments may be grouped or batched and provided in a tote or other container to the agent. In one non-limiting example, a tote may contain 10-20 shipments for respective delivery locations. The delivery agent may then deliver the shipments and the delivery driver can navigate the truck to a new location, such as to deliver an item or to provide other shipments to other agents.”
The teachings of Steves are applicable to Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for final delivery of packages from a consolidated package to the final recipient(s).  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of Steves with the teachings of Ganesh with the motivation that “In this way, embodiments may reduce delivery driver inactivity and/or delivery vehicle inactivity (e.g., periods in which the driver has set the vehicle to idle in order to make a delivery).”  (Steves column 3 lines 23 – 26)

Claim 9.  Claim 9 recites limitations that are parallel in nature to the limitations found in claims 7 and 8.  Claim 9 is therefore rejected for the same reasons stated above in claims 7 and 8. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20190378080 A1 to Srinivasan, and further in view of US 20060145837 A1 to Horton et al (hereafter Horton). 

Claim 3. Ganesh, in view of Perez and Srinivasan, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the delivery starting point server transmits a reminder to the user terminal of the representative in a case where it is not detected that delivery of the first packages included in the second package is finished even after a predetermined time elapses from a time at which the representative receives the second package. 
Ganesh, in view of Perez and Srinivasan, teaches the user terminal of the representative and determining the status of the first package being delivered to the representative, which is consolidated in the second package, as shown above in claim 1.  Ganesh does not teach wherein the server transmits a reminder to the user terminal in a case where it is not detected that the delivery is finished after a predetermined time elapses from a time which the representative receives the second package. 
However, Horton teaches alerting a device of a representative in possession of a package, which is intended for delivery to a final recipient, when the package has not been delivered after a predetermined time has elapsed (Horton [0044] “the remote response system 70 can be programmed to generate an alert if it has not received, by a certain time, a communication from the computing device 30 (or any other related device) confirming delivery of the item 14.” [0050] “If the actual delivery point does not fall within the geo-fence 26, then, at Step 108, an alert can be generated in association with the item 14. This alert can be used to provide an indication to the driver of the delivery vehicle 12 (and/or transportation or security personnel via the remote central monitoring system 70) that a misdelivery of the item 14 to an incorrect address may be occurring. Similarly, if it is determined that the item 14 has not been delivered by a certain time or within a scheduled delivery window 46, then an alert can be generated so as to indicate this as well. In this way, proper procedures can be taken to promptly investigate and possibly remedy any potential problems that have arisen during the course of delivering the item 14 to its designated delivery point 20.”).
The teachings of Horton are applicable to the teachings of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for the delivery of items.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Horton with the teachings of Ganesh with the motivation that (Horton [0044] This type of alert may indicate, for example, that the item 14 has been lost or stolen, or that it is simply behind schedule. In any event, generation of this and other such alerts described herein allow appropriate personnel to be made aware of any potential problems associated with a particular item 14 much sooner than might otherwise occur.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20190378080 A1 to Srinivasan, and further in view of US 20200302387 A1 to Naito et al (hereafter Naito).

Claim 10.  The information processing apparatus according to claim 1.  Ganesh further teaches, 
wherein the delivery starting point server re-selects a new representative, who receives the second package as the representative, from the users satisfying the predetermined condition in a case where it is detected that the representative is absent from the place of residence of the representative.  ([0037] “…the system may be adapted to coordinate delivery to the alternate delivery/pickup location if the group's primary delivery/pickup location is unavailable…”)
To the extent that Ganesh doesn’t explicitly teach in a case where it is detected that the representative is absent from the place of residence of the representative, Natio teaches the limitation of in a case where it is detected that the representative is absent from the place of residence of the representative. (Naito FIG. 1; FIG. 12; [0132] “[0132] While deliverer 4 attempts delivery, as illustrated in FIG. 12, in step S321, absence information obtaining unit 311 obtains, from deliverer terminal 41, information indicating absence of consignee 2 at the delivery address of the package being delivered.”;  [0141] “In step S329, selecting unit 316 selects, as receiving agent 5, the candidate for receiving agent 5 who satisfies the condition”; and [0145] “In step S334, notifying unit 317 notifies deliverer terminal 41 of an instruction to deliver the package to receiving agent 5…”)
This technique of Naito is applicable to the system of Ganesh as they both share characteristics and capabilities, namely, they are directed to delivery of packages to alternate locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alternate delivery location of a group member of Ganesh to include detecting that a representative is absent of their place of residence as taught by Naito. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ganesh in order to reduce delivery costs without any effort from the original consignee (see paragraph [0009] of Naito).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yuan Wang, Dongxiang Zhang, Qing Liu, Fumin Shen, Loo Hay Lee, Towards enhancing the last-mile delivery: An effective crowd-tasking model with scalable solutions.  Transportation Research Part E: Logistics and Transportation Review, Volume 93, 2016, Pages 279-293, ISSN 1366-5545.  Wang et al teaches techniques for sourcing last mile delivery of consolidated shipments using crowd-sourcing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/           Examiner, Art Unit 3628                                                                                                                                                                                             
/RESHA DESAI/           Supervisory Patent Examiner, Art Unit 3628